NUMBER 13-06-091-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
IN RE: KB HOME LONE STAR LP
     
 
On Petition for Writ of Mandamus
and 
Motion for Emergency Temporary
Relief
 
                               MEMORANDUM
OPINION                                    
 
                         Before
Justices Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam                 
                                                                                                
On
March 3, 2006, relator, KB Home Lone Star LP, filed a petition for writ of
mandamus with this Court in which they allege that on June 9, 2005, respondent,
the Honorable Bobby Flores, Presiding Judge of the 139th District Court of
Hidalgo County, Texas, abused his discretion by entering an order cancelling
notice of lis pendens upon deposit into Court and that on December 9, 2005,
respondent, the Honorable Horacio Peña, Jr., Presiding Judge of the 92nd
District Court of Hidalgo County, Texas, abused his discretion by entering an
order cancelling notice of lis pendens.




Relator=s petition for writ of mandamus asks this Court to
order the respondents to vacate their orders dated June 9, 2005 and December 9,
2005.  In addition, relator filed a
motion for emergency relief asking this Court to order a stay of the December
9, 2005  order.  This Court stayed all proceedings in the
underlying action and requested a response from the real parties in interest,
Santa Clara Development, Ltd., Black Rhino Investments, L.L.C., Enrique S. De
la Mora, Erick F. Palomares, Intercontinental Group, L.L.C., and
Intercontinental Group Partnership, on March 6, 2006.  The real parties in interest filed their
response to the petition for writ of mandamus on March 14, 2006.  In addition to the response, they filed a
supplement to the mandamus record.  The
relator filed a reply to that response on March 16, 2006, along with a motion
to strike the purported supplementation of the mandamus record of the real
parties in interest.  The relator=s motion to strike record is DENIED. 
Having
examined and fully considered the petition for writ of mandamus, the response
of the real parties in interest, and relator=s
reply to response, this Court is of the opinion that the relator has not shown
itself entitled to the relief sought. 
This Court denies the petition for writ of mandamus and lifts the stay
granted on relator=s emergency motion. 
The petition for writ of mandamus is hereby DENIED.  See Tex.
R. App. P. 52.8(a).
                                                                        
PER CURIAM
 
Memorandum
Opinion delivered and
filed this the 23rd
day of March, 2006.